BARON B. BOURG, Judge Pro Tem.
This case was consolidated with No. 6233, Martin O. Miller, II v. The Honorable William M. Justice, Jr., Clerk of Court and Ex-Officio Recorder of Mortgages for the Parish of Jefferson, State of Louisiana, 299 So.2d 558, solely for the purpose of argument before this court.
The mortgage certificates plaintiff ordered on his property were inscribed with the same notice of lis pendens that was the subject of the Miller case. As in the Miller case the property described in the notice was not the plaintiff’s property.
The trial court issued a writ of mandamus and made it peremptory, ordering the Clerk of Court to cancel and erase the notice of lis pendens from the mortgage certificates of plaintiff’s property.
For the reasons assigned in the case No. 6233, Martin O. Miller, II v. The Honorable William M. Justice, Jr., Clerk of Court and Ex-Officio Recorder of Mortgages for the Parish of Jefferson, State of Louisiana, the judgment of the trial court is affirmed at appellant’s cost.
Affirmed.